Exhibit 10.32

ATARI, INC.
DESCRIPTION OF REGISTRANT’S FISCAL
YEAR 2008 ANNUAL INCENTIVE PLAN

     Target annual bonuses are set for each eligible employee based upon a
percentage of base salary. Bonuses are calculated based on three components, one
of which relates to the U.S. Company’s and/or the business unit’s profit and
revenue results, one of which is measured against worldwide cash flow, profit
and revenue results, and in the case of production related employees, one of
which is based on the timeliness of product delivery. If Atari, Inc.’s worldwide
operating profit attainment for the fiscal year is less than 80% of the
Company’s plan, no bonus is required to be paid for the fiscal year; bonuses
then become discretionary. If profits and/or revenue exceed plan for the fiscal
year the bonus rate is accelerated for the incremental profits and revenue above
plan, with a maximum of 150% payout of the bonus target.

